      Case 2:20-cr-00056-SVW Document 14 Filed 07/26/21 Page 1 of 3 Page ID #:26



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 2:20-cr-00056-SVW
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     JULIO CESAR ROBLES-
16   MUNDO,
17
                       Defendant.
18
19
           On July 26, 2021, Defendant Julio Cesar Robles-Mundo made his
20
     initial appearance on the Indictment filed in this matter. Deputy Federal
21
     Public Defender Richard Reid Rowe was appointed to represent Defendant.
22
           Defendant submitted on the detention recommendation in the Pretrial
23
     Services Report.
24
           ☒     On motion by the Government or on the Court’s own motion
25
     [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
26
     defendant will flee.
27
28
      Case 2:20-cr-00056-SVW Document 14 Filed 07/26/21 Page 2 of 3 Page ID #:27



1         The Court concludes that the Government is not entitled to a

2    rebuttable presumption that no condition or combination of conditions will

3    reasonably assure the defendant’s appearance as required and the safety or

4    any person or the community [18 U.S.C. § 3142(e)(2)].

5         The Court finds that no condition or combination of conditions will

6    reasonably assure:

7               ☒ the appearance of the defendant as required.

8               ☒ the safety of any person or the community.

9         The Court has considered the following:

10        (a) the nature and circumstances of the offense(s) charged, including

11        whether the offense is a crime of violence, a Federal crime of terrorism,

12        or involves a minor victim or a controlled substance, firearm, explosive,

13        or destructive device;

14        (b) the weight of evidence against the defendant;

15        (c) the history and characteristics of the defendant; and

16        (d) the nature and seriousness of the danger to any person or the

17        community.

18   See 18 U.S.C. § 3142(g) The Court also considered the report and

19   recommendation of the U.S. Pretrial Services Agency.

20        The Court bases its conclusions on the following:

21        As to risk of non-appearance:

22              ☒      Unverified background information.

23              ☒      History of failing to appear.

24              ☒      No bail resources.

25              ☒      Unstable residence and employment.

26              ☒      Current allegations and history of immigration-related

27   arrests and deportations.

28              ☒      Use of aliases.

                                            2
      Case 2:20-cr-00056-SVW Document 14 Filed 07/26/21 Page 3 of 3 Page ID #:28



1          As to danger to the community:

2                ☒     Extensive criminal record.

3                ☒     History of drug use.

4          It is therefore ORDERED that Defendant Julio Cesar Robles-Mundo be

5    detained until trial. The defendant will be committed to the custody of the

6    Attorney General for confinement in a corrections facility separate, to the

7    extent practicable, from persons awaiting or serving sentences or being held

8    in custody pending appeal. The defendant will be afforded reasonable

9    opportunity for private consultation with counsel. On order of a Court of the

10   United States or on request of any attorney for the Government, the person

11   in charge of the corrections facility in which defendant is confined will deliver

12   the defendant to a United States Marshal for the purpose of an appearance in

13   connection with a court proceeding. See 18 U.S.C. § 3142(i).

14   Dated: July 26, 2021
15
16                                  _______________________________
17                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                              3
